Title: To Thomas Jefferson from Michael Leib, 19 October 1802
From: Leib, Michael
To: Jefferson, Thomas


          
            Sir,
            Philadelphia Octr. 19th. 1802
          
          I am applied to by a young man, Mr. Kuhn, to state to you his desire to be appointed Consul at Gibraltar—He is of a very respectable german family in this City, extensively connected with the german interest, and of sound democratic principles—His father is a merchant in large business, and is among the few here who were not to be intimidated from the maintenance of their principles by federal menaces or bank proscriptions—
          Mr. Kuhn has established a mercantile house at Gibraltar, and seems to suppose, that a public function would enable him to transact business with more advantage, and as he is well deserving of it, permit me to recommend him—
          Allow me, Sir, to congratulate you on the complete triumph of our cause in this City—We had a hard struggle; but it was crowned with the amplest success—Unusual efforts were made by the tories—They even marshaled their young men, who were made runners of to scour the wards, and be at the outposts—Each individual, on whom they had the smallest reliance, had a note sent him by a committee of vigilance, entreating him to attend the poll and to vote for the federal ticket; and to these unusual efforts were added the usual practise of slandering us in mass and in detail—Being defeated after such a mighty exertion they have fallen into a State of debility, from which, they confess, they cannot nor will not again rise, untill we begin “to cut each other’s throats”—
          Sitgreaves has not succeeded notwithstanding the divisions among our friends in that district—A letter from a friend of mine in that quarter gives me the agreeable information that the three democratic candidates are elected—So depreciated is federalism in Pennsylvania, that not a federalist will be returned to Congress—
          The accounts from Jersey are not of so agreeable a complexion—If they are true, we have retrograded in that State; but as yet we have nothing definitive
          You, Sir, are better acquainted with the State of things in the south—We have some apprehensions here that all is not right in that quarter, it would be a relief to us, therefore, to have them dissipated
          With sentiments of sincere respect & esteem I am, Sir, Your fellow Citizen
          
            M Leib
          
        